Case 2:19-cr-20288-TGB-DRG ECF No. 54 filed 07/20/20    PageID.558     Page 1 of 2




                 UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF MICHIGAN
                      SOUTHERN DIVISION


UNITED STATES OF AMERICA,                              2:19-cr-20288

                  Plaintiff,                HON. TERRENCE G. BERG

      v.
                                         ORDER GRANTING MOTION
ERRON SANDERS,
                                         TO MODIFY CONDITIONS OF
                  Defendant.                    RELEASE


      This Court previously granted Defendant Erron Sanders pretrial
release to home confinement at the residence of Theresa Holloway, his
fiancée and third-party custodian. Sanders now asks the Court to slightly
modify the conditions of home confinement to allow him to walk outside
for one hour per day, as exercise. ECF No. 51. Because it appears Sanders
had so far diligently complied with his conditions of release, which
include an electronic tether, the Court will grant the motion and permit
him to exercise outside for one hour each day.
      The Court is persuaded that modifying the conditions of Sanders’s
release to allow him to exercise outdoors for one hour per day “will
reasonably assure the appearance of the person as required and the
safety of any other person and the community” 18 U.S.C. § 3142(c)(1)(B).
Although the Court is cognizant that Sanders has previously engaged in
drug trafficking, allowing him to spend one hour outside per day in order
to exercise is unlikely to heighten the risk that he would return to such
                                     1
Case 2:19-cr-20288-TGB-DRG ECF No. 54 filed 07/20/20   PageID.559   Page 2 of 2




activity. Additionally, the Court finds unpersuasive—and bordering on
absurd—the argument that “there is no guarantee” that Sanders has not
been violating his conditions of release just because Pretrial Services has
not reported any such violations to the Court. The Court is confident that
Pretrial Services is diligently supervising Sanders, and that if he is
violating his conditions, those violations will be discovered and reported
to the Court. The Court conferred with Pretrial Services before issuing
this Order, and was informed that no violations have occurred to date. As
of now, Sanders had been fully complying with the conditions of his
release. The Court will grant the motion, ECF No. 51, and modify the
conditions of Sanders’s release.



 Dated: July 20, 2020         s/Terrence G. Berg
                              TERRENCE G. BERG
                              UNITED STATES DISTRICT JUDGE



                        Certificate of Service
       I hereby certify that this Order was electronically filed, and the
 parties and/or counsel of record were served on July 20, 2020.
                             s/A. Chubb
                             Case Manager




                                     2
